RESPONSE TO AMENDMENT
The response and terminal disclaimers have been entered into the record.   Claims 49 and 52-60 are pending.  
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Rejections Withdrawn
All prior double patenting rejections are withdrawn in view of the properly filed terminal disclaimers.

New Rejections Based on IDS with Fee
Claims 49 and 52-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of U.S. Patent No. 11,208,439. 
As to claims 49 and 52-54, although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 recites a polypeptide comprising S1D1 (i.e. SEQ ID NO:186, 192, 198 and 203), claims 15-15 further specify that the polypeptide is in a pharmaceutically acceptable carrier or excipient, where the excipient is L-methonine (claim 16).  The issued claims therefore anticipate the recited claims of the instant application.
As to claims 55-60, claim 12 of the patent recites a composition polypeptide comprising at least 2 mutant OspA fragments as defined in claim 1 and claim 13 as depending from claim 12 lists SEQ ID NO:186 and 190 which are identical to SEQ ID NO:186 and 190 as claimed in the instant application.  The combination of SEQ IDNO:186 and 190 is obvious over claim 13 of the patent.  Additionally, claims 16 recites the polypeptide of claim 13 and a pharmaceutically acceptable carrier where it is L-methionine and claim 17 provides for immunostimulatory substance where the substance is aluminum hydroxide.  The combination of different multimer in a pharmaceutically acceptable excipient with L-methionine and an immunostimulant is prima facie obvious over the issued claims of the patent.  The courts have held in In re Kirkhoven (205 USPQ 1069, CCPA 1980) that  “It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form third composition that is to be used for the very same purpose:idea of combining them flows logically from their having been individually taught in the prior art.” 

Status of Claims
Claims 49 and 52-60 stand rejected. 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1-26-2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Patricia Duffy/Primary Examiner, Art Unit 1645